Christopher M. Hohn
314 552 6159 direct
chohn@thompsoncoburn.com



April 28, 2021

VIA ECF

The Honorable Michael J. Davis
United States District Court for the District of Minnesota

          Re:     Handwerk et al. v. Bayer CropScience LP, et al., No. 21-cv-00351 (MJD/TNL)
                  and Related Cases – Venue Motions

Judge Davis:

      We submit this letter in response to the Court’s direction that Defendants Bayer
CropScience LP and Bayer CropScience Inc. (the “Bayer CropScience Defendants”) indicate
whether they are withdrawing their Motions to Transfer Venue Under 28 U.S.C. § 1404(a) in the
above-captioned case and certain Related Cases.1 ECF #74, ¶ 3 (Apr. 21, 2021).

         On April 21, 2021, the plaintiffs in each of the Related Cases in which the Venue Motions
are pending filed a Consolidated Amended Class Action Complaint (the “CAC”). ECF #75. The
plaintiffs in other Related Cases, as to which no Venue Motion is pending, also joined in the CAC. 2
Additionally, the CAC adds two additional plaintiffs who had not previously brought any claims in
the Related Cases.3

       Due to the addition of new plaintiffs who are subject to a valid forum-selection clause, as
well as the arguments that apply to plaintiffs who elect to consolidate their claims, the Bayer
CropScience Defendants intend to file a Motion to Transfer Venue Under 28 U.S.C. § 1404(a)
directed at the CAC. The Bayer CropScience Defendants propose to file such motion no later
than May 12, 2021.

1 ECF No. 42 in Handwerk et al. v Bayer CropScience LP et al., Case No. 21-cv-00351; ECF No. 17 in
Flaten et al. v. Bayer CropScience LP et al., Case No. 21-cv-00404; ECF No. 18 in Pfaff et al. v. Bayer
CropScience LP et al., Case No. 21-cv-00462; ECF No. 13 in Carlson et al. v. Bayer CropScience LP et
al., Case No. 21-cv-00475; ECF No. 33 in Ryan Bros., Inc. et al. v. Bayer CropScience LP et al., Case No.
21-cv-00433; ECF No. 19 in Eagle Lake Farms P’ship et al. v. Bayer CropScience LP et al., Case No. 21-
cv-00543; ECF No. 14 in Schultz et al. v. Bayer CropScience LP et al., Case No. 21-cv-00681; ECF No. 11
in Hapka Farms, Inc. et al. v. Bayer CropScience LP et al., Case No. 21-cv-00685 (collectively, the “Venue
Motions”).

2Dekrey et al. v. Bayer CropScience LP et al., Case No. 21-cv-00639; Beeman Berry Farm, LLC et al. v.
Bayer CropScience LP et al., Case No. 21-cv-00719; Wunsch Farms et al. v. Bayer CropScience LP et al.,
Case No. 21-cv-00970; and Beck et al. v. Bayer CropScience LP et al., Case No. 21-cv-00996. These
cases, in conjunction with the cases in which the Venue Motions were filed, are collectively referred to
herein as the “Related Cases.”

3   Plaintiffs John Vehrenkamp and Justin Pic.
The Honorable Michael J. Davis
April 28, 2021
Page 2



         Given that the Related Cases have not been formally consolidated, nor the Complaints in
those cases formally withdrawn, the Bayer CropScience Defendants defer to the Court as to
whether the relief requested in the Venue Motions (i) is mooted by the plaintiffs’ filing of the CAC
or (ii) will be mooted by the Bayer CropScience Defendants’ filing of a motion to transfer directed
at the CAC. While the Bayer CropScience Defendants are not withdrawing their Venue Motions,
we will obviously be guided by the Court in how it wants to address the relief requested in those
motions. As suggested above, the Bayer CropScience Defendants believe that filing one omnibus
motion to transfer directed to the CAC will be the most efficient and effective means to address
the arguments raised collectively in the Venue Motions.


Respectfully Submitted,




Attorney for Defendants Bayer CropScience LP
and Bayer CropScience Inc.


cc: All Counsel of Record (via ECF)




                                               -2-
